Title: Thomas Jefferson to Hugh Nelson, 9 February 1817
From: Jefferson, Thomas
To: Nelson, Hugh


          
            Dear Sir
            Monticello Feb. 9. 17.
          
          I have duly recieved your favor covering the letter from mr Sullivan and have addressed the answer to himself directly. if his plan of applying the steamboadt to the upper navigation succeeds it will be of great advantage to us.
          For political news we look to your quarter, and our neighborhood offers nothing worth communicating. we have had near a month of very hard weather, the thermometer having been one morning as low as 6.° say 26.° below ice. very little snow has fallen, that now on the ground having made up only 8.I. for the whole winter. much is apprehended for our wheat, and I never saw it look worse. corn is at 5. 6. 7.D. according to it’s position, and considerable fear of want. we are all rejoicing at the near prospect of seeing once more in circulation the good old metallic money which may give us a measure of the value of our property, instead of being to be measured itself by the indefinite standard of property. I salute you with great friendship and respect.
          Th: Jefferson
        